UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
 SIDNEY BRIGHT,                                        :
                                                       :
                               Petitioner,             :
                                                       :           14cv968
                -against-                              :
                                                       :
 UNITED STATES OF AMERICA,                             :           MEMORANDUM & ORDER
                                                       :
                               Respondent.             :
                                                       :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Pro se petitioner Sidney Bright moves to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. For the following reasons, Bright’s motion is denied.

                                        BACKGROUND

               This Court assumes the parties’ familiarity with the facts and refers only to those

necessary to explain its decision. Bright was charged with four counts under a superseding

indictment: (1) Count One for conspiring to distribute and possessing with intent to distribute

crack cocaine, powder cocaine, and heroin, in violation of 21 U.S.C. § 846; (2) Count Two for

possessing and using a firearm during and in relation to a drug trafficking crime, and aiding and

abetting the same, in violation of 18 U.S.C. §§ 924(c)(1)(A)(i) and (2); (3) Count Three for

causing the death of Heriberto Diaz through the use of a firearm during the course of committing

the crime charged in Count Two, and aiding and abetting the same, in violation of 18 U.S.C.

§§ 924(j) and 2; and (4) Count Four for intentionally killing Diaz while engaged in a conspiracy

to distribute crack cocaine and cocaine, and aiding and abetting the same, in violation of 18

U.S.C. § 2 and 21 U.S.C. § 848(e)(1)(A). United States v. Bright, 528 F. App’x 88, 89–90 (2d

Cir. 2013) (summary order); S2 Superseding Indictment, United States v. Bright, (No. 06-cr-
242), ECF No. 39 (“Indictment”). The first trial ended in a mistrial due to a potential conflict of

interest between Bright’s attorney and a Government witness. Bright, 528 F. App’x at 90–91.

                At his retrial, a jury convicted Bright on Count One for conspiring to distribute

and possessing with intent to distribute crack cocaine and on Count Two for possessing and

using a firearm during and in relation to a drug trafficking crime. Bright, 528 F. App’x at 90.

This Court sentenced Bright to a total of 460 months of imprisonment because it found that the

Government proved by clear and convincing evidence that Bright ordered the murder of Diaz.

See Bright, 528 F. App’x at 91; Judgment, United States v. Bright, (No. 06-cr-242), ECF No.

135 at 1; Sentencing Minutes at 28:17–25, United States v. Bright, (No. 06-cr-242) (finding that

Bright’s sentence should be increased “where a victim is killed under circumstances that would

constitute murder,” which the Court found “was proven by clear and convincing evidence”). The

Second Circuit affirmed the conviction and sentence. Bright, 528 F. App’x at 89–90.

                Bright seeks to vacate, set aside, or correct his sentence based on a litany of

grounds:

           1. ineffective assistance of counsel under the Sixth Amendment, based on ten
              purported deficiencies, including defense counsel’s alleged:

                  A. failure to challenge his convictions under Counts One and Two because they
                     fell outside the limitations period of 18 U.S.C. § 3828(a);
                  B. failure to pursue a two-point reduction under application note 10(D)(i) of
                     § 2D1.1 of the 2009 Sentencing Guidelines;
                  C. failure to advise him of his double jeopardy rights;
                  D. failure to investigate or discover exculpatory material;
                  E. failure to challenge his prior conviction, which was used to enhance his
                     criminal history Sentencing Guidelines category;
                  F. failure to advise him of a plea offer;
                  G. failure to timely file a Rule 29 motion;
                  H. failure to use available impeachment material;
                  I. failure to challenge Government witnesses’ mental competence to testify;
                     and
                  J. failure to call the witnesses he requested;



                                                  2
            2. violation of his “Sixth Amendment right to have a jury find facts that increased
               [Bright’s] mandatory minimum sentence” and a violation of the Fair Sentencing
               Act;

            3. “false declarations offered to grand jury to obtain indictment” in violation of the
               Fifth Amendment;

            4. Brady violations; and

            5. violation of his Fifth Amendment right “to have a grand jury charge amount of
               drugs that trigger the mandatory minimum.”

(ECF Nos. 1, 2.)

                 On January 29, 2014, Bright supplemented his § 2255 motion to advance another

ineffective assistance of counsel claim, arguing that he was not advised that his sentence could

be enhanced via cross reference if the Court found that the Government proved the Diaz murder

by clear and convincing evidence, even if a jury found him not guilty of that murder. (ECF No.

12 at 3.)

                 Then, on June 21, 2016, Bright brought another § 2255 motion based on

intervening Supreme Court precedent, United States v. Johnson, 135 S. Ct. 2551 (2015). (ECF

No. 145.) He also argued that this Court miscalculated his sentence. (ECF No. 145.)

                 On July 20, 2016, this Court consolidated all of Bright’s applications into one

§ 2255 proceeding. (ECF No. 15.)

                                            DISCUSSION

  I.    Standard

                 Under 28 U.S.C. § 2255, a petitioner may collaterally attack his sentence by

“mov[ing] the court which imposed the sentence to vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). “In ruling on a motion under § 2255, the district court is required to hold a

hearing ‘[u]nless the motion and the files and records of the case conclusively show that the



                                                   3
prisoner is entitled to no relief.’” Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir. 2013)

(quoting 28 U.S.C. § 2255). Indeed, “the filing of a motion pursuant to § 2255 does not

automatically entitle the movant to a hearing; that section does not imply that there must be a

hearing where the allegations are ‘vague, conclusory, or palpably incredible.’” Gonzalez, 722

F.3d at 130 (quoting Machibroda v. United States, 368 U.S. 487, 495 (1962)). Ultimately, it is

within this Court’s discretion to determine whether a hearing is necessary. See Pham v. United

States, 317 F.3d 178, 184 (2d Cir. 2003). And where, like here, the judge who presided over the

underlying criminal proceeding also presides over the § 2255 motion, “a full-blown evidentiary

hearing may not be necessary.” Raysor v. United States, 647 F.3d 491, 494 (2d Cir. 2011).

Accordingly, the Second Circuit permits a “middle road” of deciding any disputed facts on the

basis of written submissions. Raysor, 647 F.3d at 494.

               Collateral challenges conflict with “society’s strong interest in the finality of

criminal convictions,” so defendants are subject to a higher bar “to upset a conviction on a

collateral, as opposed to direct, attack.” Yick Man Mui v. United States, 614 F.3d 50, 53 (2d.

Cir. 2010). Thus, to prevail on a § 2255 motion, a petitioner must show “constitutional error . . .

or an error of law or fact that constitutes a fundamental defect which inherently results in a

complete miscarriage of justice.” Nnebe v. United States, 534 F.3d 87, 90 (2d Cir. 2008)

(quotation marks omitted). In making such a showing, a petitioner “must set forth specific facts

supported by competent evidence, raising detailed and controverted issues of fact that, if proved

at a hearing, would entitle him to relief.” Gonzalez, 722 F.3d at 131. However, “a district court

need not assume the credibility of factual assertions, as it would in civil cases, where the

assertions are contradicted by the record in the underlying proceeding.” Puglisi v. United States,

586 F.3d 209, 214 (2d Cir. 2009).



                                                  4
               Further, “[a] motion under § 2255 is not a substitute for an appeal.” United States

v. Munoz, 143 F.3d 632, 637 (2d Cir. 1998). The “mandate rule . . . bars re-litigation of issues

already decided on direct appeal.” Yick Man Mui, 614 F.3d at 53. Further, a claim not raised on

direct appeal may not be offered on collateral attack unless the petitioner can show both cause

for the default and actual prejudice, or demonstrate actual innocence. United States v. Thorn,

659 F.3d 227, 231 (2d Cir. 2011). Establishing cause requires a showing that “some objective

factor external to the defense impeded counsel’s efforts to comply” with applicable procedural

rules. Murray v. Carrier, 477 U.S. 478, 488 (1986). Prejudice means the claimed error “resulted

in substantial disadvantage, infecting the entire trial with error of constitutional dimensions.”

Gutierrez v. Smith, 702 F.3d 103, 112 (2d Cir. 2012) (citation omitted). To demonstrate actual

innocence, a petitioner must show “factual innocence, not mere legal insufficiency, and

demonstrate that, in light of all the evidence, it is more likely than not that no reasonable juror

would have convicted him.” Thorn, 659 F.3d at 233–34 (internal citation omitted).

               Because Bright is proceeding pro se, his petition is held to “less stringent

standards than [those] drafted by lawyers.” Santiago v. United States, 187 F. Supp. 3d 387, 388

(S.D.N.Y. 2016) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)); accord Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001). And this Court must liberally construe his papers “to

raise the strongest arguments they suggest.” Green, 260 F.3d at 83 (quotation marks omitted)

(applying these standards in the § 2255 context). However, pro se litigants are “not exempt from

compliance with relevant rules of procedural and substantive law.” Carrasco v. United States,

190 F. Supp. 3d 351, 352 (S.D.N.Y. 2016) (quotation marks omitted).




                                                  5
 II.   Issues Raised on Appeal

               On appeal, Bright raised many of the arguments that he now advances in his

§ 2255 motion. More specifically, Bright previously asserted five of the grounds for ineffective

assistance of counsel that he reiterates in this proceeding, namely:

          1. (A) failure to challenge his convictions under Counts One and Two because they
             fell outside the limitations period of 18 U.S.C. § 3828(a);

          2. (E) failure to challenge his prior conviction, which was used to enhance Bright’s
             criminal history Sentencing Guidelines category;

          3. (G) failure to timely file a Rule 29 motion;

          4. (I) failure to challenge Government witnesses’ mental competence to testify; and

          5. (J) failure to call the witnesses Bright requested.

Compare Appellate Brief and Appendix for Sidney Bright, 2012 WL 2785401, at *16–17, *20–

22, *25 (June 19, 2012); Supplemental Appellate Brief, 2012 WL 5903806, at *4, *10–11, *19–

23 (Oct. 9, 2012), with Bright, 528 F. App’x at 93.

               But that is improper and those arguments are foreclosed. See Yick Man Mui, 614

F.3d at 53; United States v. Pitcher, 559 F.3d 120, 123 (2d Cir. 2009) (“It is well established that

a § 2255 petition cannot be used to relitigate questions which were raised and considered on

direct appeal.” (quotation marks omitted)).

               Similarly, Bright’s arguments regarding Brady violations were raised on appeal

and rejected by the Second Circuit. See Supplemental Appellate Brief, 2012 WL 5903806, at

*19; Bright, 528 F. App’x at 93. Therefore, he is precluded from rearguing them here.

               Moreover, although Bright’s precise claims challenging his sentence were not

raised on appeal, they were resolved on appeal and must be dismissed. See Yick Man Mui, 614

F.3d at 53 (“The mandate rule prevents re-litigation . . . of issues impliedly resolved by the



                                                 6
appellate court’s mandate . . . [or] impliedly rejected by the appellate court mandate.”)

Specifically, Bright claims that his counsel failed to pursue a two-point reduction under

application note 10(D)(i) to § 2D1.1 of the 2009 Sentencing Guidelines. In addition, he asserts

violations of his “Sixth Amendment right to have a jury find facts that increased [Bright’s]

mandatory minimum sentence,” the Fair Sentencing Act, and his Fifth Amendment right “to

have a grand jury charge [an] amount of drugs that trigger the mandatory minimum.” In essence,

Bright argues that his mandatory minimum sentence was miscalculated and that a jury/grand jury

should have made those determinations.

               But the Second Circuit held that “the District Court made clear that it did not rely

on the mandatory minimum calculation in sentencing,” so “any arguable error [in the calculation

of Bright’s mandatory minimum sentence] was harmless,” and that “the District Court did not

abuse its discretion in imposing Bright’s sentence. To the extent that the District Court erred in

miscalculating Bright’s mandatory minimum sentence, it was harmless.” Bright, 528 F. App’x at

93.

               Moreover, this Court acknowledges that it would have imposed the same sentence

irrespective of whether these arguments were meritorious. Therefore, his claims fail. See United

States v. Bermingham, 855 F.2d 925, 934–35 (2d Cir. 1988) (“As long as the sentencing judge is

satisfied that the same sentence would have been imposed no matter which of the two guideline

ranges applies, the sentence should stand. And a reviewing court similarly need not select

between the two arguably applicable guideline ranges if it is satisfied that the same sentence

would have been imposed under either guideline range.”).




                                                 7
III.   Issues Not Raised on Appeal

               As a threshold matter, all Bright’s other remaining claims, except his Johnson

claim, should be dismissed because he did not raise them on his direct appeal and has failed to

demonstrate cause for the default and actual prejudice, or actual innocence. See Thorn, 659 F.3d

at 231. Indeed, the circumstances giving rise to those claims all occurred before appellate

counsel’s retention, and nothing in Bright’s papers demonstrates that his counsel was unaware of

them. Nevertheless, in an abundance of caution, this Court addresses each of them.

               The majority of Bright’s claims relate to ineffective assistance of counsel. To

prevail on such claims, Bright must show that: (1) his counsel’s representation fell below an

objective standard of reasonableness; and (2) prejudice resulted—i.e., there is a reasonable

probability that, but for the deficient representation, the outcome of the proceeding would have

been different. Strickland v. Washington, 466 U.S. 668, 687–88 (1984). With regard to the first

prong, a reviewing court “must indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” United States v. Aguirre, 912 F.2d 555,

560 (2d Cir. 1990) (internal citation omitted).

       A. Failure to Advise Bright of Double Jeopardy Rights

               Bright argues that he received ineffective assistance of counsel because he was

not properly advised of his double jeopardy rights. Simply put, he claims that if he knew he

could be retried after the declaration of a mistrial, he would not have consented to such a

declaration. The Second Circuit affirmed the dismissal of Bright’s double jeopardy motion.

United States v. Bright, 356 F. App’x 474, 477 (2d Cir. 2009) (summary order). In doing so, the

Second Circuit found that (1) Bright consented to the mistrial, (2) Bright was represented by

counsel throughout the discussion regarding whether a mistrial should be declared, (3) the



                                                  8
Government did not intentionally provoke a mistrial, and (4) “none of the alleged flaws in the

prosecution’s case that the defendant argues motivated the prosecution to prompt the mistrial

would [have] been remedied by a second trial.” Bright, 356 F. App’x at 476–77 (alteration in

original).

                Bright’s petition thus fails to satisfy both Strickland prongs. First, his counsel’s

performance was not deficient. In fact, counsel’s advice to consent to a mistrial, rather than go

forward with a conflict, was likely sound advice. And Bright knowingly consented to that

decision. Moreover, had Bright’s counsel not moved for a mistrial, this Court is confident Bright

would have challenged that decision as yet another ground for ineffective assistance. Second, no

prejudice exists, as “none of the flaws in the prosecution’s case . . . would [have] been remedied

by a second trial.” Bright, 356 F. App’x at 477.

         B. Failure to Investigate or Discover Exculpatory Material
            and Use Available Impeachment Material                  .
            .
                For these claims, Bright makes vague and conclusory allegations bereft of any

detail. In short, they are “blanket assertions against his trial counsel’s performance in a self-

serving affidavit.” Davison v. United States, 2001 WL 883122, at *8 (S.D.N.Y. Aug. 3, 2001)

(citation omitted). These “[a]iry generalities, conclusory assertions and hearsay statements” are

plainly insufficient. Guerrero v. United States, 2017 WL 1435743, at *5 (S.D.N.Y. Apr. 20,

2017).

                Moreover, “a defendant cannot prevail on a claim of ineffective assistance merely

because he believes that his counsel’s strategy was inadequate.” Cromitie v. United States, 2017

WL 1383982, at *7 (S.D.N.Y. Apr. 7, 2017) (quoting Albanese v. United States, 415 F. Supp. 2d

244, 249 (S.D.N.Y. 2005)). It is well settled that a “strategic decision does not constitute

ineffective assistance of counsel.” Jiang v. Mukasey, 522 F.3d 266, 270 (2d Cir. 2008). Indeed,

                                                   9
“courts are instructed not to second-guess reasonable professional judgments and impose on

counsel a duty to raise every colorable claim.” Parks v. Sheahan, 104 F. Supp. 3d 271, 288

(E.D.N.Y. 2015) (quotation marks omitted); see United States v. Berkovich, 168 F.3d 64, 67 (2d

Cir. 1999) (quotation marks omitted) (“[A]ctions or omissions that might be considered sound

trial strategy do not constitute ineffective assistance . . . .”).

                Bright offers nothing to demonstrate that his counsel’s investigation was

insufficient, or that their strategic decisions regarding impeachment fell below an objective

standard of reasonableness. As this Court observed during the trial, Bright’s counsel mounted a

vigorous defense. As such, this Court “will not second-guess trial counsel’s defense strategy

simply because the chosen strategy . . . failed.” United States v. DiTommaso, 817 F.2d 201, 215

(2d Cir. 1987). And even if counsel’s performance was deficient, the Government presented

overwhelming evidence of Bright’s guilt. Indeed, this Court found that the Government proved

the Diaz murder by “clear and convincing” evidence. Bright, 528 F. App’x at 91; Sentencing

Minutes at 28:17–25, United States v. Bright, (No. 06-cr-24).

        C. Failure to Advise Bright of a Plea Offer

                “To establish prejudice, [Bright] must show that but for the ineffective advice of

counsel there is a reasonable probability that the plea offer would have been presented to the

court (i.e., that the defendant would have accepted the plea and the prosecution would not have

withdrawn it in light of intervening circumstances), that the court would have accepted its terms,

and that the conviction or sentence, or both, under the offer’s terms would have been less severe

than under the judgment and sentence that in fact were imposed.” McLean v. United States,

2016 WL 3910664, at *6 (S.D.N.Y. July 13, 2016).




                                                    10
               Bright claims that he would have accepted a plea offer of 300 months had he

known that his sentence could have been increased without a jury finding that he murdered Diaz.

But he fails to offer “objective evidence” that he would have accepted such an offer. Puglisi,

586 F.3d at 218. In fact, the record suggests the opposite. In colloquy on the record, Bright

advised this Court that he had no intention of accepting a 300-month plea offer and that he knew

he faced life in prison if he was convicted at trial: “I’m facing the rest of my life in jail, your

Honor. So if I, if I got to sit for a couple months to prepare proper defense for me to go home to

my family, that’s something I must have to do. . . . They offer me a plea for 25 years [or 300

months], your Honor. I don’t, I don’t want that.” Proceeding Tr. dated July 23, 2008 at 356:3–

20, United States v. Bright, (No. 06-cr-242). This colloquy forecloses any argument that Bright

would have accepted the plea offer.

       D. False Declarations to the Grand Jury

               Bright argues that “the same false declarations” showcased by the Government at

trial were presented to the grand jury that returned the indictment. But this Court is uncertain to

which “false declarations” Bright refers. Indeed, this Court—and a jury—heard the evidence at

trial and found it to be credible. Here again, Bright offers nothing beyond “[a]iry generalities,

conclusory assertions and hearsay statements.” Guerrero, 2017 WL 1435743, at *5.

Accordingly, this claim is denied.

       E. Johnson Challenge

               Bright argues that the intervening Johnson decision applies to his case and

warrants reversal of his conviction. In Johnson, the Supreme Court held that the residual clause

of 18 U.S.C. § 924(e)’s definition of “violent felony” was unconstitutionally vague. Johnson,

135 S. Ct. at 2560; see also Sessions v. Dimaya, 138 S. Ct. 1204, 1210 (2018) (holding that the



                                                  11
phrase “crimes of violence” was unconstitutionally vague). But Bright was charged and

convicted under 18 U.S.C. § 924(c)(1)(A)(i), which calls for an enhanced sentence in cases

where a defendant carries or uses a firearm “in relation to a drug trafficking crime.” See 18

U.S.C. § 924 (c)(1)(A)(i); Indictment, Count Two, ¶ 4 (“Bright . . . during and in relation to a

drug trafficking crime . . . did use and carry a firearm . . . .”); Bright, 528 F. App’x at 90. That

statutory language does not include the residual clause struck down by Johnson, or anything

similar to it. Accordingly, Bright’s Johnson claim is denied.

                                          CONCLUSION

               For the foregoing reasons, Bright’s § 2255 motions are denied. Further, this

Court has considered all of Bright’s arguments and considers them to be without merit. Because

Bright has not made a substantial showing of a denial of a constitutional right, a certificate of

appealability will not be issued. See 28 U.S.C. § 2253(c). In addition, this Court certifies under

28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is directed to

terminate all pending motions and to mark this case as closed. The Clerk of Court is further

directed to mail a copy of this Memorandum & Order to Bright.

Dated: November 8, 2018
       New York, New York




                                                  12
